capriciously in ordering therapeutic visitation between petitioner and the
                children. See NRS 34.320; Int'l Game Tech., Inc. v. Second Judicial Dist.
                Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008); Pan, 120 Nev. at 228,
                88 P.3d at 844; see also Clark Cnty. Dist. Attorney v. Eighth Judicial Dist.
                Court, 123 Nev. 337, 346, 167 P.3d 922, 928 (2007) (noting that the child's
                best interest is the primary focus in placement decisions). Accordingly, we
                deny this writ petition. See Smith v. Eighth Judicial Dist. Court, 107 Nev.
674, 677, 818 P.2d 849, 851 (1991) (stating that a petition for
                extraordinary writ relief is purely discretionary with this court).
                            It is so ORDERED.




                                                    Parraguirre




                cc: Hon. Frank P. Sullivan, District Judge, Family Court Division
                     Aaron Grigsby
                     Christopher R. Tilman
                     Clark County District Attorney/Juvenile Division
                     Lewis Roca Rothgerber LLP/Las Vegas
                     Legal Aid Center of Southern Nevada
                     Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA                                           2
(0) 19(17A